Citation Nr: 0500214	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right great toe with traumatic arthritis 
and ankylosis, rated 20 percent disabling.



REPRESENTATION 

Veteran represented by:  Disabled American Veterans 



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
February 1948 and from July 1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
hearing loss.  As well, the RO raised the rating assigned for 
the residuals of a gunshot wound of the right great toe with 
traumatic arthritis and ankylosis, from 10 percent to 20 
percent.  

FINDINGS OF FACT

1.  Hearing loss was not shown to be present during service 
or within the first post-service year, and there is no 
competent medical evidence linking current hearing loss to 
service.  

2.  Residuals of a gunshot wound of the right great toe are 
manifested by traumatic arthritis and ankylosis of the 
interphalangeal joint, loss of flexion of the toe, and some 
disturbance of gait, and the disability is productive of no 
more than a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).   

2.  A rating greater than 20 percent for residuals of a 
gunshot wound of the right great toe with traumatic arthritis 
and ankylosis is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5284 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice prior to the 
initial adjudication of the claim for increase and 
simultaneously with the adjudication of the claim for service 
connection.  To the extent the VCAA notice on the claim of 
service connection may be out of sequence, the timing of the 
notice is not prejudicial to the veteran for the reasons 
specified below.  

In an April 2002 letter, the RO notified the veteran of the 
type of information and evidence needed to substantiate the 
claim, namely, evidence of a current hearing loss and medical 
evidence of a relationship between current hearing loss and 
an injury, disease, or event in service.  The veteran was 
informed that VA would obtain VA records and that VA would 
assist him in obtaining any other records he identified.  

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 20 percent rating is warranted for a moderately severe foot 
injury.  A 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Also a 30 
percent is assignable for amputation of the great toe with 
removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171. 

Hearing Loss

When the veteran was examined in January 1946 for service 
entrance, his hearing acuity was 20/20.  There were no 
complaints or findings of hearing loss in service medical 
records, and his hearing acuity was 15/15 to whispered voice 
testing at the November 1948 examination for service 
separation.  When the veteran was examined in July 1950 for 
reentrance on active duty, hearing acuity was again 15/15 to 
whispered voice testing.  And hearing was 15/15 on separation 
examination.  

On VA audiological examination in April 2002, the veteran 
reported that during his first tour of military duty, he had 
served with a constabulary unit.  In that capacity, he 
reportedly traveled in a wheeled vehicle that had a canon-
like 37 mm gun.  He recalled episodes when he had temporary 
hearing loss and his ears rang for several days after the gun 
was fired.  He indicated that during his second tour of duty, 
he was part of a rifle team and fired weapons without hearing 
protection.  He denied working in noisy environments during 
civilian life in the years after he completed military 
service.  The assessment was bilateral sensorineural loss.

In March 2003, private medical records disclose that the 
veteran was afforded audiological testing in October 1997, 
April 1998 and August 2000, and the assessment was 
sensorineural hearing loss.

The veteran asserts that his current hearing loss is 
attributable to noise exposure during service.  Here, hearing 
loss was first objectively confirmed more than 40 years after 
the veteran had completed his second and last period of 
active duty.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking his current hearing loss to military 
service.  His assertion amounts to an opinion about a matter 
of medical causation.  As a layperson, he is not competent to 
offer an opinion regarding a medical diagnosis or the 
etiology of a medical condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As no competent medical evidence has been presented showing 
that hearing loss had onset in service or that hearing loss 
was present within the first post-service year or that 
hearing loss is otherwise attributable to service, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply. 38 
U.S.C.A. 5107(b). 

Residuals of a Right Great Toe Gunshot Wound 

Service connection was granted for residuals of a gunshot 
wound to the right great toe, effective December 1949.  
Initially, a 10 percent evaluation was assigned.  A 20 
percent evaluation became effective in November 2001.

Service medical records disclose that the veteran, in January 
1947, sustained an accidental perforating gunshot wound to 
the right great toe.  He also suffered a compound comminuted 
fracture of the distal and proximal phalanges of the right 
great toe.  During hospitalization for the injury, wounds 
were debrided as necessary.  At discharge from the hospital 
in March 1947, he was able to walk on the foot without 
difficulty.

On VA orthopedic examination in March 1950, ankylosis of the 
phalangeal joint of the right great toe was noted, and there 
was x-ray evidence of advanced traumatic osteoarthritis of 
the distal phalangeal joint of the right great toe.  On VA 
orthopedic examination in May 1954, there was limited 
mobility of the metatarsophalangeal joint of the right great 
toe.  X-ray examination of the right great toe demonstrated 
increased arthritic involvement of the interphalangeal joint 
when compared to the examination of March 1950.  

On VA examination of the right foot in April 2002, the 
veteran stated that he experienced ongoing pain in the right 
great toe and added that he had daily exacerbations of sharp 
pain involving the right great toe.  He indicated that he had 
to be careful how he walked because of right great toe pain.  
He stated that he was able to walk a significant distance, 
but noted that pain increased acutely with any misstep.  

The pertinent finding was tenderness on palpation of the 
dorsum of the phalangeal joint of the right great toe.  There 
was no swelling or redness.  The veteran was able to walk 
forward on the toes with significant pain to the right great 
toe.  He was able to walk backward on the heels without any 
complaints of pain, but with some difficulty and stiffness of 
movement.  X-rays revealed a moderate lateral flexion 
deformity of the fused joint of the right great toe.  

In January 2003, a private podiatrist reported that the 
veteran had a symptomatic hallux limitus deformity of the 
right first metatarsophalangeal joint.  It was tender to 
palpation and had painful range of motion with minimal 
crepitus.  The interphalangeal joint of the right hallux was 
fused. 

On VA orthopedic examination in October 2003, there was a 
slight valgus deformity at the interphalangeal joint of the 
right great toe, which was fused and nontender with range of 
motion.  The veteran did have pain with motion of the 
metatarsophalangeal joint, which exhibited 15 degrees of 
extension, but could not be flexed.  There was moderate pain 
to palpation of the metatarsophalangeal joint.  The examiner 
observed a significant antalgic gait.  

A review of the record, following the period of treatment in 
service, the veteran was able to walk without difficulty.  
Ankylosis or immobility of the segment of the right great toe 
was manifested a few years after the original injury, and the 
toe by then exhibited advanced post-traumatic osteoarthritic 
changes.  

Clinical findings in recent years demonstrate some degree of 
functional loss attributable to the gunshot wound to the 
right great toe.  Whereas the veteran walked without 
difficulty about two months after the original injury, he now 
exhibits some problems with gait.  The medical evidence now 
substantiates that right great toe pain to some extent limits 
function.  In view of the evidence now of record, the RO in 
recent years raised the veteran's rating to 20 percent, 
equating to a moderately severe foot injury.  

Although the record shows that the veteran has disabling 
residuals of the gunshot wound, the criterion for assignment 
of a higher rating, 30 percent, severe foot injury or the 
equivalent of amputation of the great toe with removal of the 
metatarsal head, is not demonstrated as evidenced by the 
remaining function of the foot as to balance and propulsion 
and the ability to walk.  

As the preponderance of the evidence is against the claim, 
the reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hearing loss is denied.

A rating in excess of 20 percent for residuals of a gunshot 
wound of the right great toe with traumatic arthritis and 
ankylosis is denied.  




____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


